         Case 1:16-cv-08771-ALC Document 204 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            7/1/20



REGENLAB USA LLC,
                                                               16-cv-8771 (ALC)
                                  Plaintiff,

                      -against-
                                                               ORDER
ESTAR TECHNOLOGIES LTD. ET AL ,
                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

The parties should submit a joint status report by July 15, 2020.

SO ORDERED.

Dated: July 1, 2020                             ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
